53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Donna FRED, Appellant,v.WACKENHUT CORPORATION;  Omaha Public Power District, Appellees.
No. 94-3346
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 10, 1995Filed:  May 4, 1995

Before FAGG, Circuit Judge, HENLEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
After a bench trial, the district court rejected Donna Fred's Title VII hostile environment claim based on sexual harassment.  On appeal, Fred argues that most of the district court's findings are clearly erroneous.  Because the controlling law is clear, our review satisfies us that an opinion would have no precedential value in this fact-intensive case.  We further conclude the district court's fact findings are not clearly erroneous and no error of law appears.  We thus affirm the judgment of the district court.  See 8th Cir.  R. 47B.